internal_revenue_service department of the treasury significant index number washington dc contact person telephone number in reference to op e ep t date jul legend taxpayer a taxpayer b ira x trust m trust n trust o dear this letter is in response to a ruling_request dated february authorized representative concerning a transfer of an individual_retirement_arrangement ira submitted on your behalf by your the facts on which the ruling_request are based are as follows in september taxpayer a established ira x on date taxpayer a established trust m naming himself as the sole beneficiary of the trust during his life trust m was restated in its entirety on date and again on january named the sole beneficiary of ira x on date trust m was taxpayer a who was born on date died on he is survived by his date at the age of spouse taxpayer b who has not attained age the death of taxpayer a article it will be divided pursuant to a formula into two trusts of trust m provides that upon and the family to be that portion of trust m which is identified as the marital trust trust n trust trust allocated to trust n will equal the maximum estate_tax_marital_deduction for federal estate_tax purposes less the total of marital deductions allowed for property which pass to taxpayer b as the surviving_spouse other than pursuant to trust n and less the amount necessary to increase the taxable_estate of taxpayer a to the largest amount that will after the allowance of all available credits against the federal estate_tax to the extent that such credits does not increase any state_death_taxes result in no increase in the federal_estate_taxes otherwise payable by the estate of taxpayer a_trust the balance of trust m will be allocated to taxpayer b is the sole beneficiary of trust n and is the oldest beneficiary of trust minimum required distributions under sec_401 the internal_revenue_code code joint life expectancies of taxpayers a and b and based upon the recalculation method from ira x based upon the taxpayer a was receiving of upon taxpayer a’s death ira x had an account balance in addition to such assets of approximately dollar_figure trust m had other assets totalling approximately dollar_figure the amount to be allocated to trust n and the funding of it was done pursuant to a fractional formula in article of trust m always be sufficient assets to fully fund trust n the formula would allocate approximately dollar_figure from dollar_figure million to trust o and all remaining assets would then be allocated to trust n including the ira assets themselves the formula works in such a way that there would sec_4 1a of trust m provides that all of the net_income of trust n will be distributed to taxpayer b sec_4 1c of trust m provides that taxpayer b has the right at any time to withdraw all of the principal of trust n general_power_of_appointment by which she can appoint any assets which remain in trust n at the time of her death to any person sec_4 1d of trust m provides that taxpayer b has a paragraph a of section of trust m provides that the trustee may make distribution or division of principal in cash or in_kind or both at values current at the date of distribution and without any requirement that each item be distributed or divided ratably -3- section 1a of trust m provides that taxpayers a and b shall serve as co-trustees of trust m provides that upon the death of taxpayer a taxpayer b would serve as a co-trustee with any other designated by her the time of the death of taxpayer a serving as a trustee other than taxpayer b currently the sole trustee of trust m no other person was section 1b taxpayer b at is c taxpayer b as the sole beneficiary of trust n intends to as the sole trustee has elected to allocate deceased taxpayer a’s entire ira to trust n taxpayer b elect to withdraw all of the assets which would be allocated to trust n including the deceased taxpayer a’s ira taxpayer b intends to establish an ira in her own name with the assets of taxpayer a’s ira by a trustee-to-trustee transfer this will be accomplished based on the foregoing facts and representations you is the sole since taxpayer b request the following ruling trustee of trust m has the power to allocate non pro_rata assets between trust n and trust has elected as trustee to allocate all of taxpayer a’s ira x to trust n taxpayer b may pursuant to code sec_408 pay the entire amount of the deceased taxpayer a’s ira x maintained on her behalf without including the amount of the ira distribution in her gross_income for the year of distribution or in the income of trust m trust n from deceased taxpayer a’s ira x the foregoing transfer of funds may be made directly to taxpayer b’s ira to an ira or trust sec_408 of the code provides in general that any amount_paid or distributed from an ira shall be includible in gross_income by the payee or distributee as the case may be in the manner provided under code sec_72 revrul_78_406 1978_2_cb_157 provides that in the absence of payment or distribution a transfer of funds in a participant’s ira from the ira trustee to a new ira trustee would not result in a payment or distribution includible in the gross_income of the participant as provided for under code sec_408 and would not be a rollover_contribution as provided for in code section -4- d a because such funds are not within the direct control and use of the participant applicable whether the trustee initiates the transfer of funds or the ira participant directs the transfer of funds this conclusion is sec_408 a i provides in part that d does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount is paid into an ira for the benefit of such individual not later than days after the date on which that individual received the distribution sec_408 b of the code provides that sec_408 a does not apply to any transfer described in sec_408 d a i period ending on the day of such receipt such individual received any other amount described in such subparagraph from an ira which was not includible in his her gross_income because of the application of sec_408 a if at any time during the one-year sec_408 e of the code provides generally that sec_408 shall not apply to any amount to the extent such amount is required to be distributed under either subsection a or b sec_408 c i of the code provides in part that in the case of an inherited ira sec_408 d shall not apply to any amount received by an individual from such account and no amount transferred from such account shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 c ii of the code states that an ira shall be treated as an inherited ira if the individual for whose benefit the ira is maintained acquired the ira by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to sec_408 of the code a surviving_spouse who acquires ira proceeds from and by reason of the death of his her spouse may elect to transfer the proceeds over into his her own ira -5- generally if a decedent’s ira proceeds pass through a third party eg a_trust and then are distributed to the decedent’s surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent be eligible to transfer the ira proceeds into his her own ira thus generally said surviving_spouse will not however if a_trust is the beneficiary of an ira and the surviving_spouse is sole trustee of the trust with power to allocate and as beneficiary has the right to demand payment of trust principal at any time and for any reason then for purposes of sec_408 of the code if the trustee of the trust pays to the surviving_spouse as beneficiary of the trust proceeds of an ira which constitute trust principal the service will treat the surviving_spouse as having acquired the ira proceeds from the decedent and not from the trust in this case taxpayer a maintained ira x at the time trust m was the named beneficiary of ira x at of his death the time of taxpayer a s death and taxpayer b surviving_spouse is the sole trustee of trust m and is the sole beneficiary of trust n with the power under the terms of trust n to demand payment of part or all of the trust n principal the based on the foregoing we conclude that it is appropriate to treat taxpayer b as the beneficiary of taxpayer a’s ira x as that term is used in code sec_408 d accordingly we conclude that the transfer of all or a portion of ira x to taxpayer b’s ira satisfies the requirements of code sec_408 and will not be included in taxpayer b’s gross_income or the income of trusts m or sec_408 in the year of the transfer under code n this ruling is based on the assumption that both ira x and taxpayer b’s ira meet the requirements code sec_408 this ruling is directed only to the taxpayer who requested it not be used or cited by others as precedent code sec_6110 provides that it may a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file in this office sincerely yours igeec join swieca john swieca chief employee_plans technical branch enclosures deleted copy of letter notice of intention to disclose cc
